Exhibit 10.1

March 14, 2012

Gregory Hopkins

Executive Vice President – Global Sales

Stream Global Services, Inc.

20 William Street, Suite 310

Wellesley, MA 02481

 

Re: Amendment to Employment Agreement

Dear Greg:

Stream Global Services, Inc. (the “Company”) and you hereby agree to amend the
terms of that certain Employment Agreement between you and the Company dated as
of June 27, 2011 (the “Employment Agreement”) as set forth herein. Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Employment Agreement.

You and the Company agree that Section 3.2 of the Employment Agreement is
deleted in its entirety and the following is inserted in lieu thereof:

“3.2 Bonus. Within 90 days following the end of each calendar year during the
Employment Period, the Company shall pay the Executive a bonus in a target
amount of 100% of Executive’s Base Salary, determined by achievement of certain
objectives set by the Compensation Committee of the Board of Directors from time
to time. The Executive must be an active and current employee of the Company on
the date such bonus payments are made in order to be eligible to receive such
payments.

With respect to the Executive’s employment for the partial year in 2011, any
bonus/sales incentives earned due to the Company’s achievement of objectives
shall be paid on a pro rata basis to the Executive for the period of employment
at such time as annual incentive payments are made to other employees so long as
the Executive remains employed by the Company at the time of payment.”

Except as modified by this letter agreement, all other term and conditions of
the Employment Agreement remain in full force and effect. This letter agreement
may be executed in counterparts, each of which shall be deemed an original, and
all of which shall constitute one and the same document.

 

STREAM GLOBAL SERVICES, INC.

By:  

/s/ Kathryn Marinello

  Kathryn Marinello   Chief Executive Officer

Acknowledged and Agreed:

 

/s/ Gregory Hopkins

Name: Gregory Hopkins Date: March 14, 2012